Stephens, J.
1. The defense of a failure or partial failure of consideration can not bé set up against a bona fide purchaser of a promissory note for value before maturity without notice of such defense.
2. In order for the purchaser of fertilizer to defeat his promissory note given in payment therefor, on the ground that the fertilizer was sold in violation of the provisions of the Civil Code (1910), § 1776; providing against the sale of fertilizer containing a too great degree of water or moisture, after such fertilizer had been inspected and its sale forbidden by the commissioner of agriculture, and therefore rendering the note given in payment therefor void because of an immoral and illegal consideration, and defendable under the Civil Code (1910), § 4286, as against an innocent purchaser before maturity, it must be shown that the fertilizer was inspected and found in such wet and unsalable condition and that its sale had been forbidden by the commissioner of agriculture.
3. This being a suit against the maker by the transferee of such a note, which had been transferred before maturity, for value, without notice, and applying the above principles, the special grounds of the defendant’s motion for a new trial are without merit, and, the evidence supporting the verdict rendered in favor of the plaintiff, the court did not err in overruling the defendant’s motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.